ON MOTION FOR REHEARING. HANNA, J. Appellant has filed a motion for rehearing in this case. He relies on three separate propositions therein.  [3] The first is that an instruction given by the court of its own motion was erroneous. Counsel for appellant admit that this point was not raised in this ease in the first instance, but insist that it was raised at the oral argument, and that the court failed to pass thereon. The rule announced in the case of State v. McKnight, 21 N. M. 14, 48, 153 Pac. 76, viz., that new and original questions cannot be presented for the first time on motion for rehearing, is controlling on this point. The duty of counsel was to make the point in his brief, as required by section 1, rule 8 (153 Pac. xix), of the rules of this court. Not having done so, the point cannot be considered as having been presented properly in the first instance. Had appellant made the point first on the oral argument and filed a supplemental brief thereon, the situation might be such as to permit us to hold otherwise. Not having properly presented the point in the first instance, it cannot be presented as a new question on motion for rehearing.  [4] The indictment was drawn under section 1670, Code 1915. That section provides: “Every person who shall give any° sum or sums of money * * * to any ......... justice of the peace acting within. the state, in order to obtain or procure any opinion, judgment or decree or to influence or corrupt any such judge or justice to be more favorable to one party than to the other in any cause or action or suit or matter pending or to be brought before said judge or justice; * * *' and the * * * justice of the peace * * * who shall in any way accept or receive * * * said money * * * shall be deemed guilty of bribery. * * * ” The indictment alleged the following, in so far as the same is material hereto; “That * * * on the 1st day of January in the year one thousand nine hundred and fourteen Robert N. Williams was the duly elected, qualified, and acting justice of the peace, •i- * whereupon one Ray Moss being then and there charged with an offense against the laws of the state of New Mexico, to-wit, with the crime of carrying concealed weapons in and about a settlement in said county and state, the said Ray Moss being charged by complaint with said crime before said Robert N. Williams, and the said Robert N. Williams, then and there having jurisdiction to hear and determine said cause, upon investigation thereof and hearing of evidence therein, rendered judgment in said cause, and adjudged and sentenced the said Ray Moss to make and pay a fine to 'the state of New Mexico in the sum of $50, and adjudged and sentenced him to serve a term of 30 days in the county jail, * * * whereupon the said Ray Moss prayed an appeal from said judgment and sentence aforesaid to the_next term of the district court of Curry county to be holden thereafter * * * on the 9th day of February, nineteen hundred and fourteen, and thereupon the said Ray Moss executed an appeal bond to the state of New Mexico, which said appeal bond was accepted and filed by the said Robert N. Williams, as justice of the peace aforesaid, and said appeal was allowed, and the defendant,. Ray Moss, was released from custody, and thereafter, on the 15th day of January in the year one thousand nine hundred and fourteen, * * * the said Robert N. -Williams, being then and there justice of the peace as aforesaid, * * * then and there did unlawfully, feloniously, and corruptly accept and receive from one George B. Moss the sum of $45 * * * as a bribe and pecuniary reward to influence and induce him, the said Robert N. Williams, to dismiss and deliver over all the papers * * * pertaining to and concerning the case of the State of New Mexico v. Ray Moss, * * * and not to send up said papers to the county clerk of Curry county, as required by law, and he did then anl there,, by reason of said pecuniary reward aforesaid, deliver up and surrender the warrant * * * and other papers pertaining to and concerning the ease, to George B. Moss, to be by him destroyed and withheld from the clerk of the district court to prevent the further prosecution of the said Ray Moss. * * *” The indictment is subject to criticism in many respects. The appellant contends that it is defective in that it fails to show that the matter was pending -before the justice of the peace and affirmatively shows that the ease of State of New Mexico v. ray Moss was not pending before the appellant, as justice of the peace, at the time the alleged act of bribery took place. The appellant either misconceives the terms of the indictment or the requirements of the statute under which the indictment was drawn. The statute not only includes acts of bribery in pending causes, actions, and suits, but includes also pending “matters.” The money must be paid by the person and received .by the justice of the peace for an opinion, judgment, or decree of the latter, or to influence the latter to be more favorable to one party than to the other in any “matter” pending or to be brought before the said justice of the peace. The appellant assumes that no official matter was pending before the appellant as justice of. the peace at the time the act of bribery is alleged to have taken place, because the case of State of New Mexico v. Eay Moss had been tried and determined, and the appellant, as such justice, had lost -jurisdiction thereof b}1- virtue of the fact that he exhausted his official power in that case by his judgment and sentence and the granting and perfecting of an appeal therein to the district court of Curry county. We assume, without so deciding, that the proceedings had in that case exhausted the power of the cotirt of the justice of the peace to proceed further on the merits, but it should be noted that the matter of the transmittal, as well as possession of, the papers and records of that case was still lodged with the justice of the peace and concerned his official duties as such justice of the peace.' Section 3222, Code 1915, provides that: “On or before the first day of the-next, term of the district court for the county, the justice shall file in the office of the clerk of said court a transcript of all the entries made in his docket relating to the case, together with all the papers relating to the suit.” v The statute under which this prosecution was begun is very broad, and -we are not justified in narrowing its plain import b3r interpretation.. The statute, it is clear, includes any matter over which the justice has jurisdiction, and, as the statute cited supra makes it the duty of the justice of the peace to retain all papers in cases theretofore pending before him and transmit them qri appeal to the proper authority within a specified time, the act charged in the indictment falls within the terms of' the statute. The justice of the peace did not lose jurisdiction of the matter in certifying these papers to the proper authority simply because he had exhausted his jurisdiction of the case theretofore tried and determined by him, assuming that he did lose jurisdiction thereof. Therefore the indictment is not insufficient in the respect mentioned by -appellant. The third and last point concerns the holding of this court in the former opinion on the question of the extent to which counsel must go in pointing out alleged errors of the trial court in the motion for a new trial. We'held in the former opinion that the grounds of error in the' motion for a new trial, so far as the same concerned the first five points made in this court by appellant, were not sufficiently specific. Counsel would have us hold that, because all of such alleged errors concerned the admission of certain evidence, which he characterizes as wholly incompetent and highly prejudicial to appellant, the necessity for clearly pointing out to the court the objection to such erroneous action does not exist. He cites numerous cases and argues the proposition from several standpoints, but we are convinced that the rule laid down bj^ us is correct and is applicable to-this case. The motion for rehearing will therefore be denied; and it is so ordered. Koberts, O.J., and Parker, J., concur.